Case 2:18-mc-00176 Document 1 Filed 10/23/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINI

 

IN RE
OFFICE OF DISCIPLINARY COUNSEL,

Petitioner,

V‘ Misc. No.: M

MICHAEL P. COOKE, a member of
The West Virginia State Bar,

Respondent.

ATTORNEY REMOVAL ORDER

 

This Court has been notified by the Supreme Court of Appeals of West Virginia that the
license to practice law in the State of West Virginia of Michael P. Cooke has been annulled by
Order entered on October 4, 2018, a copy of Which is attached hereto and made a part hereof.

IT IS ORDERED that the District Court records be amended to reflect the disciplinary
action and that Michael P. Cooke is barred from appearances in this Court.

The Clerl< is further ORDERED to remove Michael P. Cooke from the list of attorneys
admitted to practice in the District Court.

The Clerl< is directed to send a certified copy of this order to Michael P. Cooke at his last
known address of P. G. BOX 2091, Bluefield, West Virginia 24701, to each divisional Clerl<’s Office

in this District, and the Attorney Admission Coordinator.

ENTER:

 

 

THOMAS E. ]OHNSTGN, CHIEF ]UDGE

 

 

Case 2:18-mc-00176 Document 1 Filed 10/23/18 Page 2 of 3 Page|D #: 2

STATE OF WEST VlRGlNlA

At a Regular Term of the Supreme Court of Appeals, continued and held at Charleston,
Kanawha County, on October 4, 2018, the following order Was made and entered:

Lawyer Disciplinary Board,
Petitioner

vs.) No. 17-0945

 

Michael P. Cooke, a member of
The West Virginia State Bar,
Respondent

ORDER

On May 24, 2018, the Hearing Panel Subcommittee of the Lawyer Disciplinary Board, by
Rhonda L. Harsh, its chairperson, pursuant to Rule 3.10 of the Rules of Lawyer Disciplinary
Procedure, presented to the Court its Written recommended disposition in this matter,
recommending that (1) respondent’s law license be annulled; (Z) in the event respondent is
reinstated in the future, his law practice be supervised for a period of time; and (3) respondent be
ordered to pay the costs of these proceedings pursuant to Rule 3.15 of the Rules of LaWyer
Disciplinary Procedure. Thereafter, on ]une 25, 2018, the petitioner, Lawyer Disciplinary Board,
by counsel ]essica H. Donahue Rhodes, filed its consent to the recommendation The respondent

did not tile a consent or an objection to the recommendation

Upon consideration, the Court is of the opinion to and does hereby concur With and
approve the recommendations of the Hearing Panel Subcommittee. lt is therefore ordered that: (1)
respondent’s license to practice law in the State of West Virginia, shall be, and it hereby is,
annulled; and (2) respondent shall pay the costs of these proceedings pursuant to Rule 3.15 of the
Rules of Lawyer Disciplinary Procedure. The remaining recommendation regarding reinstatement

is premature

 

 

 

Case 2:18-mc-00176 Document 1 Filed 10/23/18 Page 3 of 3 Page|D #: 3

]ustice Allen H. Loughry ll suspended and therefore not participating judge Paul T.

Farrell sitting by temporary assignment

Service of a copy of this order upon all parties herein shall constitute sufficient notice of

the contents herein.

A True Copy

Attest: /s/ Edythe Nash Gaiser
Clerk of Court

 

 

